opinion testimony regarding the identity of a person depicted in a
                surveillance video "if there is some basis for concluding that the witness is
                more likely to correctly identify the defendant from the photograph than is
                the jury." (internal citations omitted)).
                             Second, Carter argues that the district court erred by allowing
                the State to display his booking photo with the word "Guilty"
                superimposed on his forehead in a PowerPoint presentation during
                opening statement. Carter claims that his constitutional right to be
                presumed innocent until proven guilty was undermined by the PowerPoint
                presentation and that reversal is warranted. Carter did not object to the
                use of the presentation at trial, therefore we review for plain error. NRS
                178.602; Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) ("In
                conducting plain error review, we must examine whether there was error,
                whether the error was plain or clear, and whether the error affected the
                defendant's substantial rights." (internal quotation marks omitted)).
                             We have recently held that the use of a PowerPoint
                presentation during opening statement that includes a slide of the
                defendant's booking photo with the word "GUILTY" superimposed across
                it is error. Watters v. States, 129 Nev. , 313 P.3d 243, 248 (2013).
                Here, the State ended its opening statement and accompanying
                PovverPoint presentation with Carter's booking photo and the word
                "Guilty" written across his forehead. As we held in Watters, the use of
                such a slide undermines the presumption of innocence.          See id.   The
                State's use of the PowerPoint presentation with the incriminating slide
                was clear error. Furthermore, we cannot say the error did not affect
                Carter's substantial rights by causing actual prejudice or a miscarriage of
                justice. Green, 119 Nev. at 545,80 P.3d at 95; see also Watters, 129 Nev.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                at    , 313 P.3d at 248-49 ("Mil the presumption-of-innocence context, the
                actual impact of a particular practice on the judgment of jurors cannot
                always be fully determined." (internal quotations and alteration omitted)).
                            Accordingly, we
                            ORDER the judgment of conviction REVERSED AND
                REMAND for a new tria1. 1




                                                    A   StAA ,J.
                                        Hardesty


                                               J.
                Douglas                                     Cherry


                cc:   Hon. Michael Villani, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      'Because of our resolution of this appeal, we decline to reach
                Carter's remaining contentions.



SUPREME COURT
     OF
   NEVADA
                                                        3
(0) 1947A e10